Citation Nr: 0717870	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected left ankle fracture residuals, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee Oklahoma.  

Procedural history 

The veteran served on active duty in the United States Army 
from June 1979 to June 1982.  

In a march 1983 decision, the RO in Houston, Texas granted 
service connection for a left ankle fracture.  A 10 percent 
disability rating was assigned.  In May 1985, the assigned 
rating was reduced to noncompensably (zero percent) 
disabling.

In the above mentioned September 2003 rating decision, the RO 
continued the veteran's non compensable rating for his 
service-connected left ankle fracture residuals.  The veteran 
expressed his disagreement with that decision in August 2004 
and elected the Decision Review Officer (DRO) process.  A DRO 
conducted a de novo review of the claim and issued a decision 
in December 2004 which increased the veteran's left ankle 
disability rating to 10 percent.  The veteran indicated his 
dissatisfaction with this 10 percent rating in his February 
2005 substantive appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) [on claim for original or increased disability rating, 
claimant will generally be presumed to be seeking maximum 
benefit allowed by law and regulation and, thus, such claim 
remains in controversy where less than maximum available 
benefit is awarded.]

Issues not on appeal

The veteran was denied service connection for a left foot 
condition and a left lower leg condition in the above 
mentioned September 2003 rating decision.  The veteran filed 
a notice of disagreement with respect to both issues in 
August 2004, but he specifically limited his substantive 
appeal to the left ankle fracture residuals.  Accordingly, 
the issues of a left foot condition and a left lower leg 
condition are not before the Board on appeal.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary 
development

Reasons for remand

Physical examination

A review of the record does not indicate that the veteran has 
been psychically examined in connection with his claim.  This 
appears to be due to the fact that he is incarcerated in a 
federal correctional facility.  However, the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, because such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 
185, 191 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends to arranging for 
adequate evaluation within the prison facility.  
Dingess notice

There has been a significant recent judicial decision that 
affects this case.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

With respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant as service connection has already been granted for 
the claim.  With respect to elements (4) and (5), the veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  

Considering how the veteran has received no notice as to 
disability rating and effective date, it would be prejudicial 
to proceed to a decision on the merits at this time.  
Accordingly, this issue must be remanded for proper notice 
under Dingess, which includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should ascertain whether the 
veteran is still incarcerated and if so 
what his projected release date may be.  
Arrangements should be made to have him 
physically examined, taking into 
consideration Wood and Bolton, both 
supra.

The examiner should describe the 
service-connected ankle disability, to 
include whether arthritis is present.  
Ranges of ankle motion should be 
provided in the examination report.  
The examiner should specifically 
comment on factors such as weakness, 
incoordination and fatigability due to 
ankle pain.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  VBA should send the veteran 
corrective notice which complies with 
the notification requirements outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

3.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for 
service-connected left ankle fracture 
residuals.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



